Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (“Agreement”) between Oil States International, Inc., a
Delaware corporation (the “Company”), and Philip S. Moses (the “Executive”) is
made and entered into effective as of the 1st day of July, 2015 (the “Effective
Date”).

 

WHEREAS, Executive is a key executive of the Company or a subsidiary; and

 

WHEREAS, the Company believes it to be in the best interests of its stockholders
to attract, retain and motivate key executives and ensure continuity of
management; and

 

WHEREAS, it is in the best interest of the Company and its stockholders if the
key executives can approach material business development decisions objectively
and without concern for their personal situation; and

 

WHEREAS, the Company recognizes that the possibility of a Change of Control (as
defined below) of the Company may result in the departure of key executives to
the detriment of the Company and its stockholders; and

 

WHEREAS, the Board of Directors of the Company has authorized this Agreement and
certain similar agreements in order to retain and motivate key management and to
ensure continuity of key management;

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

1.

Term of Agreement

 

 

A.

This Agreement shall commence on the Effective Date and, subject to the
provisions for earlier termination in this Agreement, shall continue in effect
through the third anniversary of the Effective Date; provided, however,
commencing on the Effective Date and on each day thereafter, the term of this
Agreement shall automatically be extended for one additional day unless the
Board of Directors of the Company shall give written notice to Executive that
the term shall cease to be so extended in which event the Agreement shall
terminate on the third anniversary of the date such notice is given.

 

 

B.

Notwithstanding anything in this Agreement to the contrary, this Agreement, if
in effect on the date of a Change of Control, shall automatically be extended
for the 24-month period following the Change of Control.

 

 

C.

Termination of this Agreement shall not alter or impair any rights of Executive
arising hereunder on or before such termination.

 

 
 

--------------------------------------------------------------------------------

 

 

2.

Certain Definitions

 

 

A.

“Cause” shall mean:

 

 

(i)

Executive’s conviction of (or plea of nolo contendere to) a felony, dishonesty
or a breach of trust as regards the Company or any subsidiary;

 

 

(ii)

Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or any subsidiary that is materially
injurious to the Company or such subsidiary regardless of whether a criminal
conviction is obtained;

 

 

(iii)

Executive’s willful and continued failure to devote substantially all of his
business time to the Company’s business affairs (excluding failures due to
illness, incapacity, vacations, incidental civic activities and incidental
personal time) which failure is not remedied within a reasonable time after
written demand is delivered by the Company, which demand specifically identifies
the manner in which the Company believes that Executive has failed to devote
substantially all of his business time to the Company’s business affairs; or

 

 

(iv)

Executive’s unauthorized disclosure of confidential information of the Company
that is materially injurious to the Company.

 

For purposes of this definition, no act, or failure to act, on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s action or omission
was in the best interest of the Company.

 

 

B.

“Change of Control” shall mean any of the following:

 

 

(i)

any “person” (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding securities;
provided, however, that if the Company engages in a merger or consolidation in
which the Company or surviving entity in such merger or consolidation becomes a
subsidiary of another entity, then references to the Company’s then outstanding
securities shall be deemed to refer to the outstanding securities of such parent
entity;

 

 

(ii)

a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (i) are directors of the Company as of the Effective
Date, or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least two-thirds of the Incumbent Directors at the time
of such election or nomination, but Incumbent Director shall not include an
individual whose election or nomination occurs as a result of either (1) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or (2) an actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company;

 

 
2

--------------------------------------------------------------------------------

 

 

 

(iii)

the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;

 

 

(iv)

the stockholders of the Company approve a plan of complete liquidation of the
Company; or

 

 

(v)

the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company other than to a
subsidiary or subsidiaries of the Company.

 

 

C.

“Date of Termination” shall mean the date the Notice of Termination is given
unless such Notice of Termination is by Executive in which event the Date of
Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.

 

 

D.

“Good Reason” shall mean:

 

 

(i)

a material reduction in Executive’s authority, duties or responsibilities from
those in effect immediately prior to the Change of Control or the assignment to
Executive duties or responsibilities inconsistent in any material respect from
those of Executive in effect immediately prior to the Change of Control;

 

 

(ii)

a material reduction of Executive’s compensation and benefits, including,
without limitation, annual base salary, annual bonus, and equity incentive
opportunities, from those in effect immediately prior to the Change of Control;

 

 

(iii)

the Company fails to obtain a written agreement from any successor or assigns of
the Company to assume and perform this Agreement as provided in Section 9
hereof; or

 

 

(iv)

the Company requires Executive, without Executive’s consent, to be based at any
office located more than 50 miles from the Company’s offices to which Executive
was based immediately prior to the Change of Control, except for travel
reasonably required in the performance of Executive’s duties.

 

 
3

--------------------------------------------------------------------------------

 

 

Notwithstanding the above however, Good Reason shall not exist with respect to a
matter unless Executive gives the Company written notice of such matter within
30 days of the date Executive knows or should reasonably have known of its
occurrence. If Executive fails to give such notice timely, Executive shall be
deemed to have waived all rights Executive may have under this Agreement with
respect to such matter. 

 

For purposes of this Agreement, “Good Reason” shall be construed to refer to
Executive’s positions, duties, and responsibilities in the position or positions
in which Executive serves immediately before the Change of Control, but shall
not include titles or positions with subsidiaries and affiliates of the Company
that are held primarily for administrative convenience.

 

 

E.

“Notice of Termination” shall mean a written notice delivered to the other party
indicating the specific termination provision in this Agreement relied upon for
termination of Executive’s employment and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For the purpose,
termination of Executive’s employment shall be interpreted consistent with the
meaning of the term “Separation from Service” in Section 409A (a) (2) (A) (i) of
the Internal Revenue Code of 1986, as amended (the “Code”) and applicable
regulation authority.

 

 

F.

“Protected Period” shall mean the 24-month period beginning on the effective
date of a Change of Control.

 

 

G.

“Target AICP” shall mean the targeted value of Executive’s annual incentive
compensation plan bonus for the year in which the Date of Termination occurs or
the fiscal year immediately preceding the Change of Control, whichever is a
greater amount.

 

 

H.

“Termination Base Salary” shall mean Executive’s base salary at the rate in
effect at the time the Notice of Termination is given or, if a greater amount,
Executive’s base salary at the rate in effect immediately prior to the Change of
Control.

 

3.

No Employment Agreement.

 

This Agreement shall be considered solely as a “severance agreement” obligating
the Company to pay Executive certain amounts of compensation and to provide
certain benefits in the event and only in the event of Executive’s termination
of employment for the specified reasons and at the times specified herein. The
parties agree that this Agreement shall not be considered an employment
agreement and that Executive is an “at will” employee of the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

4.

Regular Severance Benefits.

 

Subject to Section 13, if the Company terminates Executive’s employment (i)
other than for Cause and (ii) not during the Protected Period, Executive shall
receive the following compensation and benefits from the Company:

 

 

A.

Within 15 days of the expiration of the sixty-day period following the
termination of Executive’s employment with the Company (during which time
Executive complies with the requirements of Section 13 hereof by executing a
general release), the Company shall pay to Executive in a lump sum, in cash, an
amount equal to one times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.

 

 

B.

Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, all restricted shares and restricted stock units of Executive shall
become 100% vested and all restrictions thereon shall lapse as of the lapse of
such sixty-day period, and the Company shall promptly deliver such shares to
Executive.

 

 

C.

For the 24-month period following the termination of Executive’s employment with
the Company, the Company shall continue to provide Executive and Executive’s
eligible family members with medical and dental health benefits and disability
benefits coverage at least equal to those which would have been provided to
Executive if Executive’s employment had not been terminated or, if more
favorable to Executive, as in effect generally at any time during such period.
The medical and dental health benefits coverage shall be provided at full cost
to the Executive during the applicable period, and the disability benefits
coverage shall be provided based upon the cost sharing arrangement between the
Company and similarly situated active employees. The Company shall also provide
Executive with a lump sum payment within 15 days following the expiration of
each of the four, sixth-month periods following termination of Executive’s
employment with the Company in such amount that, after all taxes on that amount,
shall be equal to the full cost, reduced by the cost sharing applicable to
active employees, of providing Executive and Executive’s eligible family members
with medical and dental health benefits coverage during each such preceding
six-month period. Notwithstanding the foregoing, such benefits coverage shall
not continue beyond the first sixty days following termination of Executive’s
employment with the Company, and the lump sum payments shall not be paid, unless
Executive complies with the requirements of Section 13 hereof by executing a
general release. Notwithstanding the foregoing, if Executive becomes eligible to
receive medical, dental and disability benefits under another employer’s plans
during the 24-month period following the date of termination of Executive’s
employment with the Company, the Company’s obligations under this Section 4C
shall be reduced to the extent comparable benefits are actually received by
Executive during such period, and any such benefits actually received by
Executive shall be promptly reported by Executive to the Company. In the event
Executive is ineligible under the terms of the Company’s health and other
welfare benefit plans or programs to continue to be so covered during the
24-month period following the date of termination of Executive’s employment with
the Company, the Company shall provide Executive with substantially equivalent
coverage through other sources or will provide Executive with a lump sum payment
within 15 days following the expiration of each of the four, six-month periods
following termination of Executive’s employment with the Company in such amount
that, after all taxes on that amount, shall be equal to the cost of providing
Executive and Executive’s eligible family members with the medical and dental
health benefits coverage during each such preceding six-month period. Any lump
sum shall be determined on a present value basis using the interest rate
provided in Section 1274(b)(2)(B) of the Code on the Date of Termination.

 

 
5

--------------------------------------------------------------------------------

 

 

5.

Change of Control Severance Benefits.

 

Subject to Section 13, if either (a) Executive terminates his employment during
the Protected Period for a Good Reason event or (b) the Company terminates
Executive’s employment during the Protected Period other than for Cause,
Executive shall receive the following compensation and benefits from the
Company:

 

 

A.

Within 15 days of the expiration of the sixty-day period following the
termination of Executive’s employment with the Company (during which time
Executive complies with the requirements of Section 13 hereof by executing a
general release), the Company shall pay to Executive in a lump sum, in cash, an
amount equal to two times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.

 

 

B.

Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, (i) all restricted shares and restricted stock units of Executive
shall become 100% vested and all restrictions thereon shall lapse as of the
lapse of such sixty-day period, and the Company shall promptly deliver such
shares to Executive and (ii) each then outstanding stock option of Executive
shall become 100% exercisable and, excluding any incentive stock option granted
prior to the Effective Date, shall remain exercisable for the remainder of such
option’s term.

 

 

C.

Executive shall be fully vested in Executive’s accrued benefits under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans maintained by the Company for Executive’s
benefit as of the lapse of such sixty-day period except to that the extent the
acceleration of vesting of such benefits would violate any applicable law or
require the Company to accelerate the vesting of the accrued benefits of all
participants in such plan or plans, in which event the Company shall pay
Executive a lump sum amount, in cash, within 15 days of the lapse of such
sixty-day period, equal to the present value of such unvested accrued benefits
that cannot become vested under the plan for the reasons provided above.

 

 
6

--------------------------------------------------------------------------------

 

 

 

D.

For the 36-month period following the date of termination of Executive’s
employment with the Company, the Company shall continue to provide Executive and
Executive’s eligible family members with medical and dental health benefits and
disability benefits coverage at least equal to those which would have been
provided to Executive if Executive’s employment had not been terminated or, if
more favorable to Executive, as in effect generally at any time during such
period. The medical and dental health benefits coverage shall be provided at
full cost to the Executive during the applicable period, and the disability
benefits coverage shall be provided based upon the cost sharing arrangement
between Executive and the Company on the date of termination of Executive’s
employment with the Company. The Company shall also provide Executive with a
lump sum payment within 15 days following the expiration of each of the six,
sixth-month periods following termination of Executive’s employment with the
Company in such amount that, after all taxes on that amount, shall be equal to
the full cost, reduced by the cost sharing applicable to active employees, of
providing Executive and Executive’s eligible family members with medical and
dental health benefits coverage during each such preceding six-month period.
Notwithstanding the foregoing, such benefits coverage shall not continue beyond
the first sixty days following termination of Executive’s employment with the
Company, and the lump sum payments shall not be paid, unless Executive complies
with the requirements of Section 13 hereof by executing a general release.
Notwithstanding the foregoing, if Executive becomes eligible to receive medical,
dental and disability benefits under another employer’s plans during the
36-month period following the date of termination of Executive’s employment with
the Company, the Company’s obligations under this Section 5D shall be reduced to
the extent comparable benefits are actually received by Executive during such
period, and any such benefits actually received by Executive shall be promptly
reported by Executive to the Company. In the event Executive is ineligible under
the terms of the Company’s health and other welfare benefit plans or programs to
continue to be so covered during the 36-month period following the date of
termination of Executive’s employment with the Company, the Company shall
provide Executive with substantially equivalent coverage through other sources
or will provide Executive with a lump sum payment within 15 days following the
expiration of each of the six, six-month periods following termination of
Executive’s employment with the Company in such amount that, after all taxes on
that amount, shall be equal to the cost of providing Executive and Executive’s
eligible family members with medical and dental health benefits coverage during
each such preceding six-month period. Any lump sum shall be determined on a
present value basis using the interest rate provided in Section 1274(b)(2)(B) of
the Code on the Date of Termination.

 

 

E.

For the period beginning on the date of termination of Executive’s employment
with the Company and ending on December 31 of the second calendar year following
the calendar year which includes the date of termination, or until Executive
accepts other employment, including as an independent contractor, with a new
employer, Executive shall be entitled to receive outplacement services, payable
by the Company, with an aggregate cost not to exceed 15% of Executive’s
Termination Base Salary, with an executive outplacement service firm reasonably
acceptable to the Company and Executive.

 

 
7

--------------------------------------------------------------------------------

 

 

6.

Accelerated Vesting of Options Upon a Change of Control.

 

Notwithstanding any provisions of any Company stock option plan or option
agreement to the contrary, upon a Change of Control all outstanding unvested
stock options, if any, granted to Executive under any Company stock option plan
(or options substituted therefor covering the stock of a successor corporation)
shall be fully vested and exercisable as to all shares of stock covered thereby
effective as of the date of the Change of Control.

 

7.

Mitigation.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, (except as
provided in Section 4C and Section 5D) shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned or
benefit received by Executive as the result of employment by another employer or
self-employment, by retirement benefits, by offset against any amount claimed to
be owed by Executive to the Company or otherwise (except that any severance
payments or benefits that Executive is entitled to receive pursuant to a Company
severance plan or program for employees in general shall reduce the amount of
payments and benefits otherwise payable or to be provided under this Agreement).

 

8.

Successor Agreement.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume shall constitute a breach of this Agreement and entitle Executive
to the benefits hereunder as if triggered by a termination by the Company other
than for Cause.

 

9.

Indemnity.

 

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any
judgements, fines, settlements, loss, cost or expense (including attorneys fees)
of any nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.

 

 
8

--------------------------------------------------------------------------------

 

 

10.

Code Section 409A Restrictions.

 

 

A.

Notwithstanding anything in this Agreement to the contrary, if payment of any
amounts under this Agreement would be subject to additional taxes and interest
under Section 409A of the Code because the timing of such payments is not
delayed as provided in Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, then any such payments that Executive would otherwise be entitled to
during the first six months following the date of the Executive’s termination of
employment with the Company shall be accumulated and paid on the first business
day that is six months after the date of the Executive’s termination of
employment with the Company, or such earlier date upon which such payments can
be paid under Section 409A of the Code without being subject to such additional
taxes and interest. If this Section becomes applicable such that any payments
are delayed, any payments that are so delayed shall accrue interest on a
non-compounded basis, from the date they would otherwise have been made absent
such delay to the actual date of payment, at the prime or base rate of interest
announced by Wells Fargo Bank (or any successor thereto) at its principal office
in Houston, Texas on the date of such termination, which shall be paid in a lump
sum on the actual date of payment of the delayed payments.

 

 

B.

Notwithstanding anything in this Agreement to the contrary, if benefits to be
made available under this Agreement would be subject to additional taxes and
interest under Section 409A of the Code because the provision of such benefits
is not delayed for the first six months following the date of the Executive’s
termination of employment with the Company as provided in Section
409A(a)(2)B)(i) of the Code and the regulations thereunder, such benefits shall
not be delayed; however, the Executive shall pay to the Company, at the time or
times such benefits are provided, the fair market value of such benefits, and
the Company shall reimburse the Executive for any such payments on the fifth
business day following the expiration of such six-month period.

 

 

C.

Executive hereby agrees to be bound by the Company’s determination of its
“specified employees” (as such term is defined in Section 409A of the Code) in
accordance with any of the methods permitted under the regulations issued under
Section 409A of the Code.

 

 
9

--------------------------------------------------------------------------------

 

 

11.

Notice.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and delivered by United States
certified or registered mail (return receipt requested, postage prepaid) or by
courier guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have been duly given two days after
deposit in the mail, one day after deposit with such overnight carrier or upon
delivery with hand delivery. The addresses set forth below may be changed by a
writing in accordance herewith.

 

Company:

Executive:

 

 

Oil States International, Inc.               

Philip S. Moses

333 Clay Street, Suite 4620  

805 Shorecrest Drive

Houston, TX 77002      

Southlake, TX 76092 

Attn: Chairman of the Board      

 

 

12.

Arbitration.

 

The parties agree to resolve any claim or controversy arising out of or relating
to this Agreement, including but not limited to the termination of employment of
Executive, by binding arbitration under the Federal Arbitration Act before one
arbitrator in Houston, Texas, administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The fees and expenses of the arbitrator shall be borne solely by the
non-prevailing party or, in the event there is no clear prevailing party, as the
arbitrator deems appropriate. Except as provided above, each party shall pay its
own costs and expenses (including, without limitation, attorneys’ fees) relating
to any mediation/arbitration proceeding conducted under this Section 12.

 

13.

Waiver and Release.

 

As a condition to the receipt of any payment or benefit under this Agreement,
Executive must first execute and deliver to the Company a binding general
release, as prepared by the Company, that releases the Company, its officers,
directors, employees, agents, subsidiaries and affiliates from any and all
claims and from any and all causes of action of any kind or character that
Executive may have arising out of Executive’s employment with the Company or the
termination of such employment, but excluding (i) any claims and causes of
action that Executive may have arising under or based upon this Agreement, and
(ii) any vested rights Executive may have under any employee benefit plan or
deferred compensation plan or program of the Company. The general release
described above must be effective and irrevocable within 55 days after the date
of Executive’s termination of employment with the Company.

 

14.

Employment with Affiliates.

 

Employment with the Company for purposes of this Agreement includes employment
with any entity in which the Company has a direct or indirect ownership interest
of 50% or more of the total combined voting power of all outstanding equity
interests, and employment with any entity which has a direct or indirect
interest of 50% or more of the total combined voting power of all outstanding
equity interests of the Company.

 

 
10

--------------------------------------------------------------------------------

 

 

15.

Governing Law.

 

 

(a)

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

 

(b)

EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

16.

Entire Agreement.

 

This Agreement is an integration of the parties’ agreement and no agreement or
representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement hereby expressly terminates,
rescinds and replaces in full any prior agreement (written or oral) between the
parties relating to the subject matter hereof.

 

17.

Withholding of Taxes.

 

The Company shall withhold from all payments and benefits provided under this
Agreement all taxes required to be withheld by applicable law.

 

18.

Beneficiary.

 

In the event Executive dies before receiving the lump sum severance payment to
which Executive was entitled hereunder, Executive’s spouse or, if there is no
spouse, the beneficiary designated by Executive under the Company-sponsored
group term life insurance plan, shall receive such payment.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

 

 

OIL STATES INTERNATIONAL, INC.

 

 

 

By:

/s/ Lloyd A.
Hajdik                                                                   

 

 

 

Name:

Lloyd A. Hajdik                                    

 

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer               

 

 

 

 

 

 EXECUTIVE

 

 

 

/s/ Philip S. Moses                    

 

Philip S. Moses

 

 

11